Cite as 2021 Ark. 230
                   SUPREME COURT OF ARKANSAS
                                        No.   CV-20-568

                                                  Opinion Delivered:   December 16, 2021

 MARK MYERS AND
 JANE DOE
                              APPELLANTS          APPEAL FROM THE PULASKI
                                                  COUNTY CIRCUIT COURT
 V.                                               [NO. 60CV-20-266]

 AMY FECHER, IN HER OFFICIAL                      HONORABLE CHRISTOPHER
 CAPACITY AS SECRETARY OF                         CHARLES PIAZZA, JUDGE
 TRANSFORMATION AND SHARED
 SERVICES
                                                  REVERSED AND REMANDED.
 ARKANSAS DEMOCRAT-GAZETTE,
 INC.
                    APPELLEES



                              KAREN R. BAKER, Associate Justice

       This appeal stems from a September 15, 2020 order of the Pulaski County Circuit

Court ordering certain messages to be released because they constitute “public records”

pursuant to the Arkansas Freedom of Information Act (“FOIA”), codified at Ark. Code Ann.

§§ 25-19-101 et seq. (Repl. 2014 & Supp. 2021). Appellants Mark Myers and Jane Doe

appeal from the circuit court’s order requiring appellee Amy Fecher (“Fecher”), in her official

capacity as Secretary of Transformation and Shared Services (“TSS”), to disclose

communications between Myers and Doe pursuant to the FOIA request of appellee Arkansas

Democrat-Gazette, Inc. (the “ADG”). Myers was employed by the State as director of the
Department of Information Systems (“DIS”)1 from January 2015 until November 2016. Jane

Doe was employed until August 2017 by a technology company that did business with DIS.

While Myers and Doe were employed in their respective positions, they developed an

intimate personal relationship and communicated frequently about personal and family

issues, as well as business-related topics. They communicated via email and text, as well as

through a private, third-party cloud-based application, Blackberry Messenger. In November

2016, Myers resigned from his employment with DIS after a legislative audit disclosed that

he was under investigation based on allegations that he had improperly authorized $8.2

million for the purchase of equipment from a vendor that was represented by Doe, someone

with whom he had a romantic relationship.

       The detailed procedural history of this matter is as follows. On June 7, 2017, the

ADG submitted its initial FOIA request. The request sought any correspondence, including

emails and texts messages between former DIS Director Myers and any representatives of

Cisco Systems since January 1, 2015. The following day, DIS denied that request, citing Ark.

Code Ann. § 25-19-105(b)(6), which temporarily exempts public records that are part of an

ongoing criminal investigation.

       On December 16, 2019, subsequent to the criminal investigation, the ADG verbally

renewed its FOIA request made in June 2017 to TSS. On December 31, 2019, TSS notified

Myers that it planned to release the documents to the ADG on January 2, 2020, and provided


       1
       As part of the 2019 government reorganization, DIS was renamed the Division of
Information Systems and was made part of TSS.

                                             2
Myers with the FOIA statute and the unredacted documents. Further, on January 2, TSS

advised Myers that it would not release the Blackberry Messenger messages in the event Myers

sought an opinion from the Attorney General’s Office. On January 3, Myers sought an

opinion from the Attorney General’s Office related to the release of records. Also on January

3, TSS produced all responsive documents to the ADG, with the exception of the Blackberry

Messenger messages. On January 8, 2020, the Arkansas Attorney General issued her opinion,

which declined to address the merits of Myers’s request, finding that Myers’s request was

outside the scope of her statutory authority.

       On January 9, Myers filed suit in the Pulaski County Circuit Court, seeking a

temporary restraining order to prevent Fecher from releasing the Blackberry Messenger

messages. On January 10 and 17, respectively, the ADG and Doe both filed motions to

intervene. Also on January 17, Myers filed a complaint for declaratory judgment and

injunctive relief. Myers alleged that “during the course of Myers’s friendship with Doe, they

talked openly about personal issues, things that occurred with various family members, and

other personal and intimate details of their lives. Some of the personal communications

between Myers and Ms. Doe occurred via a cloud-based messenger program facilitated by

Blackberry. These messages were traditionally backed up on a server belonging to DIS for a

period of 90 days and then deleted. After Myers’s voluntary resignation from DIS the State

of Arkansas and other agencies investigated some of Myers’s procurement decisions. As a

part of that investigation the Blackberry messages at issue in this complaint were saved. The

messages were kept because Ms. Doe was a vendor with DIS that Myers and the agency did


                                                3
business with. The Messages contain deeply personal exchanges, musings and information

that could potentially create significant embarrassment to him and his acquaintance if they

are made public.” Myers alleged that the information contained in the messages would cause

personal upheaval to Myers’s friends and family which could not be remedied or justly

compensated for; once the messages are released they will likely be printed in Arkansas

newspapers and blogs. Myers sought declaratory judgment that the messages are not public

documents; declaratory judgment that the messages fall within a FOIA exemption; and

injunctive relief permanently enjoining Fecher from releasing the messages at issue.

       On January 17, 2020, the circuit court conducted an initial hearing and agreed to

enter a protective order and granted intervention to Doe and the ADG. On January 24, the

circuit court entered an order granting intervention; set a briefing schedule and hearing date;

and prohibited the disclosure of the messages and Doe’s identity to anyone other than

counsel pending a final order in the proceedings. On January 28, Doe filed a complaint

requesting declaratory judgment that the messages are not “public records” as defined by the

FOIA; asserting Doe’s constitutional right to privacy in the messages that outweighed any

public interest in them or in her identity; and requested injunctive relief to prevent

disclosure of her identity and the content of the messages.

       The parties filed their respective briefs. Myers and Doe argued that the approximately

three thousand Blackberry Messenger messages were not “public records” under FOIA

because they did not “constitute a record of the performance or lack of performance of

official functions that are or should be carried out by a public official or employee . . . .”


                                              4
Ark. Code Ann. § 25-19-103(7)(A). Rather, they asserted that the messages were private

communications unrelated to the performance of official functions. The ADG contended

that the messages were public records because they were kept by DIS and connected to public

business. The ADG further contended that Doe did not show that she had a constitutional

right to privacy sufficient to require that the messages be withheld.

       Subsequent to the parties’ briefing, on February 28, 2020, the circuit court held a

hearing and the parties argued their respective positions. On July 20, 2020, the circuit court

entered its order finding that it had reviewed the messages and that the business and personal

matters were so intertwined that all of the messages were “public records” and the public has

a right to their content. On July 31, Doe filed a motion for clarification and associated relief.

On September 15, the circuit court denied the motion and dismissed Myers’s amended

complaint. In that same order, the circuit court found that Doe did not have a constitutional

privacy interest in the messages because of their intermingled nature. The order directed

Fecher to release the records at issue within ten business days of its order.

       Myers and Doe both filed requests to stay the judgment pending appeal and on

September 29, 2020, the circuit court denied the motions for stay but granted an additional

ten business days to release the documents. Both Myers and Doe timely appealed. On

October 7, 2020, we granted a stay of judgment pending appeal.

       Myers presents three points on appeal: (1) the circuit court erred by judging the

public-versus-private nature of the messages based on the broad context of the relationship

of the correspondents rather than the specific content of each message; (2) the circuit court’s


                                               5
determination that the messages are not private in nature is not supported by substantial

evidence; and (3) the circuit court erred by not properly balancing Myers’s privacy interests

against public interest. Doe presents two points on appeal: (1) the circuit court erred in

finding that the records were “public records” pursuant to FOIA; and (2) the circuit court

erred in finding that the public interest outweighed Doe’s constitutional right to privacy in

the context of her personal messages and her identifying information. We reframe the five

issues presented by Myers and Doe as follows: (1) the circuit court erred in finding that the

records were “public records” pursuant to FOIA; and (2) the circuit court erred in finding

that the public interest outweighed privacy rights. For the reasons that follow, we reverse and

remand this matter to the circuit court.

                                     I. Standard of Review

       In this case, we must determine whether the messages at issue are “public records”

within the parameters of FOIA. Thus, we are tasked with interpreting the statutory

provisions of FOIA and the disclosure of records; in particular Ark. Code Ann. § 25-19-

103(7)(A) and “public records.” “It is for this court to determine the meaning of a statute.

Arkansas Dept. of Health v. Westark Christian Action Council, 322 Ark. 440, 910 S.W.2d 199

(1995). . . . We liberally interpret the FOIA to accomplish its broad and laudable purpose

that public business be performed in an open and public manner. Id. Furthermore, this court

broadly construes the Act in favor of disclosure. Id.” Fox v. Perroni, 358 Ark. 251, 256, 188

S.W.3d 881, 885 (2004). Further, “we review findings of fact under a clearly erroneous

standard of review. Ligon v. Stewart, 369 Ark. 380, 255 S.W.3d 435 (2007). A finding is clearly


                                              6
erroneous when the appellate court is left with a definite and firm conviction that a mistake

has been committed. See Covenant Presbytery v. First Baptist Church, 2016 Ark. 138, 489

S.W.3d 153.” Dep’t of Arkansas State Police v. Keech Law Firm, P.A., 2017 Ark. 143, at 3, 516

S.W.3d 265, 268. Facts in dispute and determinations of credibility are within the province

of the fact-finder. See Pulaski Cty. v. Arkansas Democrat-Gazette, Inc., 371 Ark. 217, 219, 264

S.W.3d 465, 466 (2007) (“Pulaski II”).

       With these standards, we turn to the merits of this appeal.

                                     II. Points on Appeal

       For their first point on appeal, Myers and Doe contend that the circuit court erred in

finding that the records were public records pursuant to FOIA. The circuit court found in

pertinent part: “All the messages at issue in this proceeding are public records. . . . The

messages are kept for purposes of the FOIA because they are in the possession of the state

agency. . . . The messages reflect the performance or lack of performance of official functions

because they inextricably intertwine personal and public-business matters.”

       Myers and Doe contend that the messages were not “public records” under the FOIA

because the messages do not constitute a record of the performance or lack of performance

of official functions of a public official or employee. Instead, they assert that the messages

were private communications unrelated to the performance or nonperformance of official

functions. They assert that many of the messages are strictly personal in nature and not

business related. Myers and Doe further contend that the messages were simple to segregate

and make a determination as to each message as opposed to the circuit court’s determination


                                              7
based on the messages as a whole. Relying on Pulaski County v. Arkansas Democrat-Gazette,

370 Ark. 435, 260 S.W.3d 718 (2007) (“Pulaski I”), and Pulaski II, supra, Myers and Doe

contend that the circuit court failed to conduct an effective in camera review and

determination regarding the classification of each of the messages and erred in its finding

that the messages in this case were “public records.” They assert that the circuit court was

erroneous to conclude all of the messages are “public records” because the messages do not

inextricably intertwine business and personal matters as to render the content of each

separate communication irrelevant. On this basis, Myers and Doe urge this court to reverse

and remand the matter to the circuit court.

       At issue is FOIA and its application. Arkansas Code Annotated section 25-19-

105(a)(1)(A) provides in pertinent part: “[e]xcept as otherwise specifically provided by this

section or by laws specifically enacted to provide otherwise, all public records shall be open

to inspection and copying.” Ark. Code Ann. § 25-19-103(7)(A) “Definitions,” defines “public

records” as:

       (7)(A) “Public records” means writings, recorded sounds, films, tapes, electronic or
       computer-based information, or data compilations in any medium required by law to
       be kept or otherwise kept and that constitute a record of the performance or lack of
       performance of official functions that are or should be carried out by a public official
       or employee, a governmental agency, or any other agency or improvement district that
       is wholly or partially supported by public funds or expending public funds. All records
       maintained in public offices or by public employees within the scope of their
       employment shall be presumed to be public records.

       In Pulaski I and Pulaski II, we addressed a FOIA request for emails in the possession

of Pulaski County under circumstances that were similar to those in the case before us. In



                                              8
Pulaski I, the former Pulaski County Comptroller and Director of Administrative Services,

Ronald Quillin, was arrested for embezzling thousands of dollars from the County. Pulaski

I, 370 Ark. 435, 260 S.W.3d 718. During the investigation, it was also discovered that while

employed with the County, Quillin was engaged in a romantic relationship with an employee

of a vendor to the County. The ADG submitted a FOIA request to the Pulaski County

Attorney asking her to disclose all email and other recorded communication between Quillin

and the employees of the vendor during a two-year time period. Id. Although Quillin had

deleted the emails contained on his computer prior to his termination, Pulaski County had

the deleted files restored prior to the FOIA request. The County released some, but not all,

of the email correspondence, contending that certain emails were not “public records”

within the meaning of Ark. Code Ann. § 25-19-103. ADG filed suit. Without examining

the emails individually, the circuit court initially concluded that all of the requested emails

were “public records.” On appeal, we remanded for the circuit court to conduct an in camera

review of the emails to determine if they “‘constitute a record of the performance of official

functions that are or should be carried out by a public official or employee’ thereby making

them ‘public records’ pursuant to the FOIA.” Id. at 446, 260 S.W.3d at 726. In establishing

this procedure, we explained that “even with the statutory presumption, it is still necessary

to examine the facts concerning e-mails on a case-by-case basis.” On remand in Pulaski I, the

circuit court reviewed the emails in camera as directed by this court, and we affirmed the

circuit court, holding the disclosure of messages was supported because the record showed




                                              9
that “the circuit court reviewed the e-mails based on content, and there is no error in that

regard.” Pulaski II, 371 Ark. at 221, 264 S.W.3d at 468.

       Turning to the circuit court order before us, our review demonstrates that the circuit

court found that “it had reviewed in camera each of the messages at issue[,]” the messages

inextricably intertwined personal and business matters; and the messages were all “public

records.” Therefore, the circuit court employed the proper analysis—that is, the circuit court

performed an in camera review of the content of the messages.

       Having determined that the circuit court correctly reviewed the messages in camera

in compliance with Pulaski I, we turn to whether the circuit court correctly concluded that

all of the messages were “public records.”2 Myers and Doe contend that the circuit court did

not conduct the detailed review required by Pulaski I; rather, the circuit court’s review fell

short of Pulaski I. Further, they argue that the circuit court erred in its interpretation finding

that the messages fall within the statutory definition of “public records.” We agree and

reverse and remand this matter.

       In this case, unlike Pulaski I, the circuit court performed the required in camera review

of the messages at issue and found that the messages could not be separated. However, in

reviewing the plain language of Ark. Code Ann. § 25-19-103(7)(A), the content of each

record considered for disclosure must be reviewed to determine whether it reflects “the

performance or lack of performance of official functions that are or should be carried out by


       2
           We decline ADG’s invitation to overrule Pulaski I and Pulaski II.


                                                10
a public official or employee” and therefore qualifies as a “public record.” Ark. Code Ann.

§ 25-19-103(7)(A). Here, because these messages are individual, sent on different days, and

sent at different times, the messages are not all interrelated and inextricably intertwined as

found by the circuit court. Rather, the messages in this case are capable of being sorted into

private- and public-record categories.3 Therefore, the circuit court clearly erred by not

determining whether each individual message met the definition of a “public record.”

       Accordingly, based on the plain language of Ark. Code Ann. § 25-19-103(7)(A), we

reverse and remand this matter for the circuit court to perform a detailed content-based

analysis and segregate the messages to determine whether the messages fall within the FOIA

definition of “public records.” See Pulaski I. Because we reverse and remand the circuit

court’s finding that all of the messages were “public records,” we do not reach the remaining

arguments. On remand, once the circuit court has determined which, if any, individual

messages are “public records,” Myers and Doe may raise their right-to-privacy arguments and

the circuit court must conduct the appropriate weighing test for each item before ordering

disclosure. Accordingly, we reverse and remand for further proceedings consistent with this

opinion.

       Reversed and remanded.

       Special Justice EMILY WHITE joins in this opinion.



       3
         In oral argument, ADG tacitly conceded that the messages could be separated by
stating that before the circuit court, ADG agreed that certain messages were not subject to
disclosure pursuant to FOIA.

                                             11
       WOOD, J., concurs.

       WEBB, J., dissents.

       WOMACK, J., not participating.

       RHONDA K. WOOD, Justice, concurring. I think the messages are public records

under a plain reading of the Arkansas Freedom of Information Act. See Ark. Code Ann. §

25-19-103(7); see also Pulaski Cty. v. Ark. Democrat-Gazette, Inc., 370 Ark. 435, 450–51, 260

S.W.3d 718, 728–29 (2007) (Imber, J., dissenting). But I would still reverse and remand

because the circuit court’s finding that “Doe’s constitutional privacy interest is not sufficient

to shield [any of] the records from disclosure” was clearly erroneous. Without a hearing, the

circuit court lacked the necessary evidence to perform the correct constitutional analysis.

       Doe’s constitutional claim requires a thorough analysis that begins with sorting the

messages Doe seeks to keep private or confidential and then deciding (1) whether those

messages can be kept confidential and (2) whether a reasonable person would find them

embarrassing or harmful if they were disclosed. See McCambridge v. City of Little Rock, 298

Ark. 219, 228–32, 766 S.W.2d 909, 913–915 (1989). After the circuit court has culled Doe’s

personal records, it must weigh Doe’s privacy interest in each record against the State’s

interest in disclosing the messages under FOIA and decide whether Doe waived any privacy

interests. Id.; Pulaski Cty. v. Ark. Democrat-Gazette, Inc., 371 Ark. 217, 264 S.W.3d 465 (2007).

This may be time-consuming, but it should not deter the circuit court from performing this

analysis.




                                               12
       Certain information contained in the messages is personal and has no public value.

Indeed, the parties were apparently willing to agree to the nondisclosure of certain messages

before the circuit court ruled. But other information will likely require testimony and more

pointed arguments by the parties. Therefore, I would reverse and remand for a hearing and

an application of the constitutional right-to-privacy analysis under McCambridge, 298 Ark. at

228–32, 766 S.W.2d at 913–15.

       BARBARA W. WEBB, Justice, dissenting. We have said time and time again that

FOIA should be broadly construed in favor of disclosure and exemptions narrowly in order

to counterbalance the self-protective instincts of the governmental bureaucracy. See Ark.

Gazette Co. v. Goodwin, 304 Ark. 204, 208, 801 S.W.2d 284, 286 (1990) (Price, J., concurring)

(citing McCambridge v. City of Little Rock, 298 Ark. 219, 766 S.W.2d 909 (1989)). It is vital in

a democratic society that public business be performed in an open and transparent manner

so that the electors are well informed of the performance of government officials. City of

Fayetteville v. Edmark, 304 Ark. 179, 184, 801 S.W.2d 275, 278 (1990). FOIA establishes the

right of the public to be fully apprised of the conduct of public business. Id. This right to

disclosure is the general rule and secrecy is the exception. Ark. Gazette Co. v. S. State Coll.,

273 Ark. 248, 250, 620 S.W.2d 258, 259 (1981). Disclosure is favored when a romantic or

personal relationship between two persons is indistinguishably intertwined with the business

relationship between the government and the third party. Pulaski Cty. v. Ark. Democrat-

Gazette, Inc., 370 Ark. 435, 443, 260 S.W.3d 718, 724 (2007) (citing Johninson v. Stodola, 316




                                              13
Ark. 423, 872 S.W.2d 374 (1994); Gannett River States Publ’g Co. v. Arkansas Indus. Dev.

Comm’n, 303 Ark. 684, 799 S.W.2d 543 (1990)).

       The messages in this case make it clear that the personal relationship of Doe and

Myers are not vague nuances but intermingled and intertwined with, and inseparable from,

their professional one. It is disturbing to view the relationship dynamics of Doe and Myers

while considering that during the times they were engaged in this conduct, Myers was a policy

and decision-maker at DIS who awarded an $8.2 million contract to Doe’s employer.

Contrary to Doe and Myer’s claims, this is the exact type of public record and information

that should be disclosed under FOIA. The circuit court did not err when it found the same.

Therefore, I respectfully dissent.

       Maximillan R. X. Sprinkle, for separate appellant Mark Myers.

       Lassiter & Cassinelli, by: Erin Cassinelli, for separate appellant Jane Doe.

       Steel, Wright, Gray PLLC, by: Alec Gaines, for separate appellee Arkansas Democrat-

Gazette, Inc.




                                               14